        Case: 3:18-cv-00857-wmc Document #: 21 Filed: 05/29/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

MARCELO SANDOVAL,

        Plaintiff,
                                                    Case No. 18-cv-857-wmc
   v.

MR. TAIM AND JOHN DOE,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                                   5/29/2020
        Peter Oppeneer, Clerk of Court                        Date
